 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDEnglewood Lumber CompanyandUnited Brotherhood of Car-penters and Joiners of America,AFL-CIO.Case No. 20-CA-1653.February 17, 1961DECISION AND ORDER*On March 21, 1960, Trial Examiner Wallace E. Royster issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe Respondent had not engaged in certain other unfair labor prac-tices as alleged in the complaint, and recommended that these particu-lar allegations be dismissed.Thereafter, the Respondent and theGeneral Counsel filed exceptions to the Intermediate Report, togetherwith supporting briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersRodgers and Jenkins].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations, with the following additions and modifications.'1.The General Counsel excepts to the Trial Examiner's failure tofind that the Respondent violated Section 8(a) (5) of the Act. TheTrial Examiner found that the General Counsel did not establish thatthe Union was at any time material the bargaining representative ofthe Respondent's employees, and, accordingly, held that the Repondentdid not unlawfully refuse to bargain with the Union.We agree.Like the Trial Examiner, we find that the union authorizationcards, urged by the General Counsel as establishing such majoritystatus, were unreliable for this purpose.As set forth in more detail inthe Intermediate Report, the Union did not tell the employees that bysigning the cards they were authorizing the Union to represent them;rather, the employees were told that the cards were necessary in orderthat the Board might conduct an election by secret ballot in which*On April 28,1961, the Board granted the Respondent'smotion to provide that, if thestrikers affected by the Board's Order fail to apply unconditionally for reinstatement onor before June 16, 1961,then the Respondent will no longer be under a duty under theOrder to reinstate them.1As no exceptions were taken to the Trial Examiner's finding that on June 3, 1959,Joe Bentley and Benjamin Scribner rejected valid offers of reinstatement and from thatdate were unfair labor practice strikers,we adopt that findingpro forma.130 NLRB No. 48. ENGLEWOOD LUMBER COMPANY395every employee would have an opportunity to express his preference.Ten employees who had signed cards testified that when solicited theywere told that the cards were for a Board election. Bentley, a leaderin soliciting, testified that he told practically everyone he talked tothat the cards would be sent to the Board so that a secret electioncould be held. In these circumstances, considering only what theemployees were told, and not what may or may not have been theirsubjective reaction to what they were told, we do not think it canreasonably be said that the employees, by their act of signing authori-zations, thereby clearly manifested an intention to designate the Unionas their bargaining representative 22.The General Counsel also excepts to the Trial Examiner's findingthat Campbell was not discriminatorily discharged, that the strikingemployees were not unlawfully discharged on May 12, and that thestrike was abandoned on August 18, 1959.We find merit in theseexceptions.The Trial Examiner found that the Respondent's purpose in con-tracting its green chain was to rid itself of two green chain em-ployees-Scribner and Bentley-who were principals in the Union'scampaign to organize the Respondent's employees.For the reasonsgiven in the Intermediate Report, we agree with the Trial Examinerthat the Respondent violated Section 8(a) (3) by terminating thesetwo employees.However, the Trial Examiner recommended that thecomplaint be dismissed as to green chain employee Campbell, who wasnotified of his termination at the same time Scribner and Bentley werenotified of theirs, on the ground that there was no evidence that Camp-bell was regarded by the Respondent as a union supporter.As theRespondent's objective in contracting the green chain was illegal, it isimmaterial that one of the employees terminated may not have beena union supporter, or that the Respondent had no knowledge of hisunion adherence.Discrimination in regard to hire or tenure of em-ployment of a group of employees of known union employees butalso including nonunion employees or union members not known bythe employer to be union members, tends to discourage union mem-bership and activities no less than discrimination against knownunion members alone.All victims of discrimination are in such casesentitled to the same relief under the act as are known union members aAccordingly, we find, contrary to the Trial Examiner, that by dis-charging Campbell the Respondent discriminated against him inviolation of Section 8 (a) (3).The Trial Examiner found that by Company Superintendent Luce'sstatement of May 12 to striking employees the Respondent violatedB Joy Silk Mills,Inc. v.N.L R.B.,185 F. 2d 732(C.A.D.C.) ;Dan River Mills, Incorpo-rated, Alabama Division,121 NLRB 645, 648, enforcement denied on other grounds 274F. 2d 381(C.A. 5), and similar cases relied upon by the General Counsel, are not apposite.3Arnoldware,Inc.,129 NLRB 228. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection8 (a) (1) of the Act, but not Section 8 (a) (3).We disagree.As stated in theIntermediateReport, on May 12 Luce told the strikingemployeesthatthosewho did not report for work would be dischargedor consideredas having quit.When these employees failed to soreport, Luce came to the picket line and gave them their paychecks.We think that these facts establish that Luce was not merely employ-ing a "pressuretactic"; rather, they establish that these employeeswerein fact discharged.Accordingly, we fluid that by dischargingthese employees, because of their refusal to abandon the strike andreturn to work, the Respondent discriminated against them in viola-tion of Section8 (a) (3) as well as 8(a) (1).The TrialExaminerfound that the strike was abandoned onAugust 18, 1959, the day the Union removed the picket line.We donot adopt this finding. In our view, the record fails to establish thatthe Union in fact abandoned the strike on August 18 or at anytimethereafter.Although the Union did remove the picket line onAugust 18, we note that the Union at that time informed the Re-spondent it was taking this action in order to promote what it termeda better atmosphere in which to conduct negotiations. In these cir-cumstances,we conclude that the removal of the picket line did notindicate an abandonment of the strike.THE REMEDYHaving found that the Respondent has engaged in certain unfairlabor practices, we shall order that it cease and desist therefrom andthat it take certain affirmative action designed to effectuate the policies,of the Act.Having found that the Respondent discriminatorily dischargedBen Campbell, we shall order the Respondent to offer him full andimmediate reinstatement to his former or substantially equivalentposition without prejudice to his seniority or other rights and priv-ileges; and to make him whole for any loss of pay he may have sufferedbecause of the discrimination against him by payment to him of asum ofmoney equal to the amount he normally would have earnedas wages during the period from the date of his discharge to the dateof offer of reinstatement, less his net earnings during said period,the backpay to be computed on a quarterly basis in the manner estab-lished by the Board in F.W. Woolworth Company,90 NLRB 289.In accordance with customary Board practice, the period from thedate of the Intermediate Report to the date of the Decision and Orderherein will be excluded in computing the amount of backpay to whichCampbell is entitled, because of the Trial Examiner's recommendationthat the complaint be dismissed as to Campbell.With respect to Benjamin Scribner, Joe Bently, Junior Parson, andClifFord Anderson, we shall order the Respondent to make these em- ENGLEWOOD LUMBER COMPANY397ployees whole to the extent recommended by the Trial Examiner. Asin the case of Campbell,.their backpayshall be computed in accordancewith F.W. Woolworth Company, supra.Contrary to the Trial Examiner, we have found that the strikingemployees were discharged on May 12. Ordinarily, a discriminatorilydischarged employee is entitled to backpay from the date of his dis-charge.However, in cases where employees are discharged while onstrike, it is the Board's established practice to award backpay fromthe date on which the employees make an unconditional applicationfor reinstatement.'With the exception of Junior Parson, Joe Bentley,and Clifford Anderson, none of the striking employees, as of the closeof the hearing, had applied for reinstatement, and, as found herein,the record does not establish that they had abandoned the strike.Accordingly, we shall order that the Respondent, upon application,offerthese strikers (including Benjamin Scribner) reinstatement totheir former or substantially equivalent positions, without prejudiceto their seniority or other rights and privileges, dismissing, if neces-sary, any employee hired after May 11, 1959, the day the strike began,to replace striking employees.We shall also order that the Respond-ent make whole these employees for anyloss ofpay they may havesuffered, or may suffer, by reason of the Respondent's refusal, if any,to reinstate them upon their applications. In the event that the Re-spondent has not offered reinstatement to any one of these employeesupon his application made between September 29, 1959, the date uponwhich the hearing herein ended, and March 21, 1960, the date of theIntermediate Report, the Respondent shall make him whole by thepayment to him of a sum of money equal to that which he normallywould have earned as wages during the periods: (1) from a date 5days after the date upon which his application was made to March 21,1960, the date of the Intermediate Report, and (2) from the date ofour Decision and Order herein to the date of the Respondent's offer ofreinstatement,lesshis net earnings during such periods.As to anyemployee applying for reinstatement after the date of our Decisionand Order, the Respondent shall make him whale by the payment tohim of a sum of money equal to that which he normally would haveearned as wages during the period commencing 5 days after the dateon which he applies for reinstatement to the date of the Respondent'soffer of reinstatement, less his net earnings during such period. Back-pay shall be computed in accordance with F.W. Woolworth Company,supra.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor Relations4Dunkirk Broadcasting Corporation, et at,120 NLRB 1588, 1593 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard hereby orders that the Respondent, Englewood Lumber Com-pany, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in or activity in behalf of Lumberand Sawmill Workers Union Local 2808, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, or any other labororganization of its employees, by means of discharge, unlawful re-fusal to reinstate strikers, or any other discrimination in terms orconditions of employment.(b)Threatening to close its mill if a union succeeds in organizingits employees.(c)Granting or promising benefits in order to discourage unionmembership and activities.(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform labor organizations, to join or assist Lumber and Sawmill Work-ers Union Local 2808, United Brotherhood of Carpenters and Joinersof America, AFL-CIO, or any other labor organization, to bargaincollectively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from any orall such activities except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8(a) (3) of theAct, as modified by the Labor-Management Reporting and DisclosureAct of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Joe Bentley, Clifford Anderson, Junior Parson, andBen Campbell immediate and full reinstatement to their former or sub-stantially equivalent positions, without prejudice to their seniority orother rights and privileges, and make them whole for any loss of payin the manner set forth in the section of the Intermediate Report en-titled "The Remedy," and our Decision herein.(b)Make Benjamin Scribner whole for any loss of pay in the man-ner set forth in the section of the Intermediate Report entitled "TheRemedy," and our Decision herein.(c)Upon application, offer to the Respondent's striking employeesreinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges, andmake them whole for any loss of pay in the manner set forth in thisDecision.(d)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social-security payment records, timecards, personnel records and reports, ENGLEWOOD LUMBER COMPANY399,and all other records necessary to analyze the amounts of backpaydue and the rights of employment under the terms of this Order.(e)Post at its mill in Red Crest, California, copies of the notice at-tached hereto marked "Appendix."'. Copies of this notice, to befurnished by the Regional Director for the Twentieth Region, shall,after being duly signed by the Respondent, be posted by the Respond-ent immediately upon receipt: thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by Respondent to insure that the notices are not altered,defaced, or covered by other material.(f)Notify the Regional Director for the Twentieth Region, inwriting, within 10 days from the date of this Order, what steps it hastaken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges violations not found herein.MEMBER JENKINS, concurring in partanddissenting in part:Like my colleagues, I find that Respondent violated Section 8 (a) (1)and (3) of the Act. Contrary to them, I would find that Respondentalso violated Section 8 (a) (5) of the Act.In May 1959, Respondent interrogated employees about the Union,threatened to close the mill if a union came in, announced a wage in-crease and insurance benefits to thwart the Union's organizationalefforts, discharged union adherents, threatened strikers with dischargeif they did not return to work, and then discharged them upon theirfailure to return and denied reinstatement to a striking employee. InAugust, Respondent again denied reinstatement to striking employees.While engaged in this campaign to frustrate the Union which mycolleagues and I agree violated the Act, Respondent was requested bythe Union to recognize it.At this time, the Union had received bar-gaining authorization cards from 27 of the 38 employees in the ap-propriate bargaining unit. It told Respondent that about 80 percentof the employees had signed designation cards and suggested a checkof these cards against Respondent's payroll to demonstrate its ma-jority status.The Respondent rejected this proposal and refused toextend recognition to the Union without a Board-conducted election.On these facts, it is manifest that the Respondent, which deniedrecognition to the Union while engaged in a campaign to underminethe Union, cannot now be heard to say that it then entertained an hon-est doubt as to the majority status of the Union, which held authoriza-tion cards from 27 of 38 employees in an appropriate unit.How-ever, my colleagues are holding that Respondent did not unlawfully6In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDrefuse to bargain with the Union on the ground that "we do not thinkit can reasonably be said that the employees by their act of signingauthorizations, thereby clearly manifested an intention to designatethe union as their bargaining representative."They so hold because,in their opinion, the cards were obtained by representations that theywould be used solely for the purpose of obtaining a Board election. Itis this finding which compels my dissent.Of a total of 38 employees, 27 employees in this case have signedcards delegating bargaining authority to a union.The Board andcourts have repeatedly and consistently held that what is controllingin cases such as this is the employee's overt act in signing the author-ization card which designates the union as his bargaining representa-tive.Only recently, the Board made this pertinent finding :The Respondent contends that various named employees whosigned authorization cards did not do so in order to designate theUnion as bargaining representative, but rather that their intentin signing the cards was to secure an election in the plant.Wefind no merit in this contention. It is well settled "that an em-ployee's thoughts [or afterthoughts] as to why he signed a unioncard and what he thought that card meant, cannot negative theovert action of having signed a card designating the .union asbargaining agent." 6My colleagues are unwilling to rely here upon the intention signifiedby the employees' action in signing the authorization cards, and theydisclaim reliance upon the subjective state of mind of the employeeswho signed the cards. They prefer instead to rely upon the allegedrepresentations of,card solicitors, whatever the understanding of theemployees as to why they signed the cards. This disposition is notonly without support in the cases but it lacks any rational basis.Forit disregards entirely the single critical factor in these cases, namely,the intent of the employee in signing a designation card.As noted,until now, Board policy approved by the courts called for ascertainingthis intent from the employee's act in signing a designation card, anovert act normally of unmistakable meaning. This was a sound policye Dan River Mills. Incorporated,Alabama Division,121 NLRB 645,648InStowManufacturing Co.,103 NLRB 1280, 1285, respondent argued that authorization cardswere improperly received in evidence to prove the union's majority status because theunion accepted them from employees"for the purpose of securing union representation .by means of a National Labor Relations Board election which will be held In the nearfuture,"but this argument was rejected.And InExact Level&ToolMfgCo,06 NLRB1238, 1263-1264,respondent challenged the union's majority status on the ground thatemployees were told at the time their signatures were solicited that their signing of theunion card was merely evidence of their Interest in learning what the union was aboutand that "an election" would be held at the first meeting of the union,but this objectionwas also rejected for the reason that the employees who signed the cards were well awarethat they were designating the union to represent themSee also Joy SilkMills Inc VN L R B,185 F.2d 732(C.A.D C ),cert.denied 341 U S 914,N L R B v SunshineMining Co.,110 F. 2d 780(CA. 9). ENGLEWOOD LUMBER COMPANY401and I must dissent from my colleagues' unexplained departuretherefrom.But even were I to approach this issue from the view of it taken bymy colleagues, I would still be compelled to disagree with their con-clusicti.As already indicated, my colleagues appear to be rejectingallthe union authorization cards as evidence of majority status on theground that the cards were obtained by representations that theywould be usedsolelyfor the purpose of obtaining a Board election.However, even the Trial Examiner, with whom the majority opinionpurports to be in agreement, has found that "Bentley, Scribner, Par-son, and many others were wholly aware that by signing the cardsthey were authorizing the Union to act for them and that this wastheir desire."I agree with this conclusion of the Trial Examiner.The statements by solicitors of authorization cards that the cardswould be used to obtain a Board-conducted election for a union werein themselves no representation that the cards' only purpose was toobtain an election nor evidence even that an expectation by the em-ployees for an election was the only reason they signed the cards. Thesolicitors must have contemplated that an election might be necessarybefore recognition was obtained, as is indicated by their later actionin both filing a representation petition and requesting recognition,and this in effect is what they represented to the employees solicited.Considering also the other attendant circumstances, such as that thecards were solicited by union adherents and that, on their face, theyconstitute a clearly understandable present delegation of bargainingauthority, I am convinced that these "many others" signed the cardsthereby intending to designate a bargaining representative, as foundby the Trial Examiner.My disagreement with the Trial Examiner is as to the "some of thesigners" regarding whom he reaches a contrary result, as, of course,do my colleagues.These signers appear to be the 10 employees whotestified at the hearing concerning their signatures.Except possiblyin a couple of instances,? it does not appear that these employeessigned cards under circumstances any different than those under whichthe many other cards which the Trial Examiner has accepted weresigned. If the representations made to those employees did not vitiatetheir cards, as the Trial Examiner and I have found, I must concludethat the validity of this batch of 10 cards has not been impairedeither.Consequently, I would find that the Union enjoyed majoritystatus when the Respondent, without a bona fide doubt of this fact,refused to recognize the Union as bargaining agent of its employees.It follows that Respondent violated Section 8(a) (5), as well as Sec-tion 8(a) (1) and (3), and I would so hold.4 Assumingarguendothe existence of peculiar circumstances which distinguish thesecards fromthe others, the Union's majority status plainly could not be affected thereby.597254-61-vol. 130-27 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National'LaborRelations Act, we hereby notify our employees that :WE WILL NOT discharge or refuse to reemploy or otherwise dis-criminate against any of our employees because of membership inor activity in behalf of or lawful strike action in support of Lum-ber and Sawmill Workers Union Local 2808, United Brotherhoodof Carpenters and Joiners of America, AFL-CIO, or any otherlabor organization.WE WILL offer to Joe Bentley, Clifford Anderson, Junior Par-son, and Ben Campbell immediate and full reinstatement to theirformer or substantially equivalent positions, without prejudiceto their seniority or other rights and privileges, and make themwhole for any loss of pay suffered as a result of the discrimina-tion against them.WE WILL make Benjamin Scribner whole for any loss of paysuffered as a result of the discrimination against him.WE WILL offer to our striking employees, upon their applica-tion, reinstatement to their former or substantially equivalentpositions,without prejudice to their seniority or other rightsand privileges, and make them whole, in the manner provided inthe Decision and Order, for any loss of pay suffered by them as aresult of our failure to reinstate them upon their applications.WE WILL NOT by means of discriminatory discharges or refusalsto reemploy, by promising or granting benefits or by threateningto close the mill, or in any other manner interfere with, restrain,or coerce our employees in the exercise of the right to self-organization to form, join, or assist labor organizations, to bar-gain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain fromany or all such activities, except to the extent that such right maybe affected by an agreement requiring membership in a labororganization, as authorized in Section 8(a) (3) of the Act, asamended by the Labor-Management Reporting and DisclosureAct of 1959.All of our employees are free to become,remain, or refrain frombecoming or remaining members of any labor organization,except ENGLEWOOD LUMBER COMPANY403to the extent this right may be affected by an agreement in conformitywith Section 8 (a) (3) of the National Labor Relations Act.ENGLEWOOD LUMBER COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced,or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges duly filed by Lumber and Sawmill Workers Union Local 2808,United Brotherhood of Carpenters and Joiners of America, AFL-CIO, herein calledthe Union, the General Counsel of the National Labor Relations Board issued hisamended complaint against Englewood Lumber Company, herein called the Respond-ent, alleging that the Respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8(a) (1), (3), and (5) ofthe National Labor Relations Act, as amended, 61 Stat. 136, herein called the Act.In respect to unfair labor practices the amended complaint alleges in substancethat in early May 1959 the Respondent interrogated employees concerning theirmembership in the Union; threatened that the mill would close if the employeesjoined the Union; announced a wage increase to discourage activity in behalf of theUnion; unlawfully laid off three employees because of their membership in andactivity in behalf of the Union; discharged strikers because of their participation in astrike; and refused unlawfully to bargain with the majority representative of Re-spondent's employees in an appropriate unit. It is alleged that a resulting strike wascaused and prolonged by Respondent's unfair labor practices.Respondent's answer denies the commission of unfair labor practices and inter-poses several affirmative defenses which will be considered in the body of this report.Pursuant to notice, a hearing on the complaint was held before the duly designatedTrial Examiner in Eureka, California, from September 16 through 25, 1959, and inSan Francisco, California, on September 29, 1959.All parties were represented atthe hearing and were afforded full opportunity to examine and cross-examine wit-nessesand to introduce evidence pertinent to the issues.A brief has been receivedfrom counsel for the Respondent.Upon the entire record in the case, and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a California corporation engaged in the manufacture of lumberatRed Crest, California.During the year ending July 31, 1958, the Respondentshipped lumber valued at more than $162,000 to Fred C. Holmes Lumber Companyat Fort Bragg, California.During the same period Fred C. Holmes Lumber Com-pany shipped lumber valued at more than $50,000 from Fort Bragg, California, topoints outside that State.I find that Respondent's operations are in and affectcommerce.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of Section 2(5) of the Act.M. THE UNFAIR LABOR PRACTICESWilliam B. Herndon, Respondent's president, operates the sawmill where it isalleged that the unfair labor practices occurred; Donald N. Martin, Respondent'ssecretary,maintains an office at the sawmill site but is primarily concerned withlogging operations; Russell Luce, since some date in February 1959, has been thesuperintendent of the mill; and T. G. Teasley is the mill foreman.Logs passing through the head saw are carried as lumber down a chain carrierto a point where a crew pulls the lumber off for stacking.This operation is referredto as the green chain. In the spring of 1959, five men were employed on the green 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDchain at an hourly rate.An arrangement frequently known in the industry as"contracting" substitutes a piece-rate method of compensation for the green chainworkers.Under the contract operation men pull and stack lumber. Earnings undersuch an arrangement are thus dependent upon the amount of lumber coming overthe carrier and handled by the crew. President Herndon testified that in the fall of1958, he gave consideration to instituting the piece-rate system on the green chainbut deferred any final action in the matter. Still, according to Herndon, in February1959 about the time he hired Luce as superintendent, he told Luce to investigate theadvantages of a piece-rate arrangement for the green chain.Luce testified that inApril of that year he spoke to Ben Scribner, one of the men employed on the greenchain, and suggested that Scribner take over the job on a piece-rate basis. Scribnerasked, according to Luce, how much per thousand the Respondent was willing to pay;Luce did not answer the question but told Scribner to take the matter up with theother men on the job. Luce, he testified, heard nothing further from Scribner inthe matter.Thereafter, according to Luce, he asked another member of the crew,Elmer Davis, if he was interested in working at a piece rate.Davis answered that hewas and Luce told him that a price would be determined later.According to thecomposite of testimony by Herndon, Martin, and Luce, another man, Oscar Nelsonwas hired about April 28 with the understanding that Nelson would in a short timebe given opportunity to work the green chain at a piece rate.Again the testimonydoes not suggest that a price was mentioned.About April 30, a number of employees gathered in the lunchroom at the mill andspoke to Teasley about the possibility of getting a wage increase.Teasley jokinglyanswered that if he thought such a possibility existed he would join the effort in his,own behalf.Someone of the employees then said that he might get up a petitionfor a wage increase to be circulated among to employees.Joe Bentley and Ben Scribner, both working on the green chain, and Junior Parson,the head sawyer, along with another mill employee, Lewis Mayfield, had discussedthe possibility of joining a union in order to get a wage increase and possibly in otherways to improve their working conditions.The four last named on that date signedcards in the usual form designating the Union as their bargaining representative.On the weekend of May 2 they engaged in a campaign to obtain the support of otheremployees and by Sunday night, May 3, had obtained 24 signatures.About May 1, according to Donald Martin, he heard that another mill in the areahad given a substantial raise to its employees and on May 4 discussed this develop-ment with William Herndon.According to Herndon, Martin told him further thattwo employees at the mill had asked for a wage increase saying that other mills in thearea had given raises. Superintendent Luce, who was present, said that a numberof employees had commented upon the wage increase given at another mill. Fore-man Teasley reported that a few days earlier a number of employees had asked himabout the possibility of getting more money and that one of them had mentioned aproposal to circulate a petition in the hope of bringing about an upward change inwages.Herndon testified that upon the basis of this fund of information he tele-phoned Charles Rubyn, the manager of Northern California Lumber Operators As-sociation, herein called NCLOA, and asked Rubyn to come to the mill for consulta-tion.Rubyn advised Herndon to offer an immediate increase to his employees andto assume the cost of a health and accident insurance policy that theretofore had beenpaid for, in part at least, by payroll deductions.Herndon testified that insofar asthe insurance matter was concerned he had already arranged with his carrier to re-move the burden of paying premiums from his employees effective July 1.Rubyntestified that Herndon exhibited a reluctance to undertaking this expense.After dis-cussion, Rubyn, he testified, drafted a notice to employees telling them that due tothemany inquiries from them, wages would be increased 5 cents an hour onJune 1; that as of July 1 the employer would pay the entire cost of health and acci-dent insurance; that, following existing policy, promotions would be made upon thebasis of ability and length of service; and that the establishment of paid holidays andpaid vacations was in contemplation.This notice was posted on the mill bulletinboard late in the evening of May 4 or early the next day and a copy was wrappedaround the timecard of each employee at some time on May 5.Although, according to the testimony of Herndon, Rubyn, and Martin, all decisionsaffecting a wage increase were reached on May 4 and effective steps taken on thatdate to bring to the attention of employees what benefits lay in the future for them,on May 5 and on the succeeding days of that week Teasley and Luce questioned anumber of employees concerning a petition.Teasley and Luce insisted, in theirtestimony, that they were concerned only with the possible existence of a petitionbeing circulated among the employees looking toward an increase in wages.Theemployees who testified to this point as will later be set forth said that the question- ENGLEWOOD LUMBER COMPANY405ing concerned a petition for the Union.Also on May 4, according to Herndon, Lucetold him that he had the men selected to contract the green chain.Oscar Nelson,who had been hired on April 28, was one. Nelson's brother who would not be ableto report for work for a week or two was another, and Elmer Davis, already a greenchain employee, would be the third. It was the plan to operate the green chain withthree rather than five employees.This led Herndon, he testified, to tell Luce to drafta notice informing the remaining four men on the green chain that they would belaid off at the end of the workweek, May 8.Joe Bentley, who became employed by the Respondent on the green chainMarch 13, testified that late in the afternoon of May 4 Luce asked him if four mencould handle the job; Bentley answered that they could if they were paid a suffi-ciently high rate.The next morning, still according to Bentley, Luce asked him"what is all this union about around here?"; Bentley replied that he knew nothingabout it.Luce persisted and asked if Bentley had not signed a petition; Bentleysaid that he knew nothing of such a document and asked Luce who was reportedlycirculating it.Luce answered that Bentley, Scribner, and Parson had been identifiedto him as those responsible.Bentley then said that all of the employees had signeda union petition and that they hoped to get a raise of 131/2 cents an hour. Luceargued that a union would not do the men any good and that it would absorb all ofthe increased earnings in initiation fees and dues leaving the members the emptyhonor of wearing a button.Benjamin Scribner was hired in October 1958 and for the entire period of hisemployment worked on the green chain.On the morning of May 5, according toScribner, Luce commented that he had heard that a union was coming into the milland accused Scribner of being a leader in this development.A short time laterTeasley made substantially the same comment to Scribner saying that Scribner was"packing" a union petition around.Teasley said that a mechanic had given noticeof an intention to quit because he did not want to be involved in any union matters.Still later in the day, Teasley returned to say that he now knew that Scribner,Bentley, and Parson were promoting the Union because all three had been seen ridingaround in Parson's car.Possibly relaying information given him by Luce, Teasleysaid that a 131/2-cent wage increase would not be beneficial as union costs wouldabsorb it and that the payment of wages demanded by the Union would probablyresult in a curtailment of overtime work.Clifford Anderson testified that on May 4 Secretary Martin asked Virgin Veysein Anderson's presence if Veyse had been approached by anyone in connection withjoining the Union and then asked Anderson the same question.A short discus-sion among the three then developed during which Martin said, according to An-derson, that he had hoped to see the employees form a union of their own and askedwhat they hoped to gain by bringing in a union.Anderson replied that paidvacations and holidays were among the benefits to be sought.Veyse, not an em-ployee of the Respondent, corroborated Anderson's testimony in all importantaspects but placed the incident on May 8.Martin conceded that he had spoken tothe two men and testified that he thought that it happened on May 6.AccordingtoMartin, he inquired of Veyse if he knew anything about a petition supposedlybeing circulated in the mill.Martin said to the two of them that something wasgoing on and that some of the men were "acting distant."Martin observed thatitmight be a good idea to have a suggestion box or perhaps a committee of three orfour men to take care of grievances.According to Martin, it was Anderson whosuggested that a union limited to Respondent's employees would be a good idea andAnderson who said that unions on the west coast were primarily interested in thecollection of dues.According to Scribner, the questioning by Teasley which began on May 5 wasrepeated on the next day.On the latter occasion according to Scribner, Teasleyasked Scribner for a card saying that he wanted to sign it.Teasley remarked thathe knew all about the activity of Scribner, Parson,and Bentley in getting cardssigned and asked what the demands of the men would be. Scribner answered thatthey were seeking job security, vacations, holidays, and seniority.Teasley askedifRichard Kernohan was taking any part in the campaign and Scribner answeredthat he was not. Later in the day Teasley came to Scribner saying that Parson had"broken down" and made a full disclosure of what Parson and the others had beendoing.On this occasion Scribner told Teasley that a threat to close the mill in theevent of union organization had been attributed to Teasley by another employee.Teasley then denied that he had made such a remark. Both Bentley and Scribnertestified that theretofore cordial relations with Teasley vanished during the weekof May 4. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDJunior Parson,the head sawyer,testifd that on May 5 Luce asked him whathe knew about the "union talk" going on in the mill.Parson denied knowledgeof it.Luce commented, according to Parson, that he hoped the Union would notsucceed in organizing the employees and said that all Parson would gain would bean opportunity to pay dues and to wear a button.At 10 that morning, Parson askedTeasley to relieve him for his customary morning break.According to Parson,Teasley said,"We don'tgive breaks to union men" but did nonetheless take overthe saw.Teasleydenied making any remark of this character and testified that itwas the millwright who took over Parson's job on this occasion.On May 8, stillaccording to Parson,Teasley asked him for a union designation card for signature.Parson jokingly produced a motel registration card and handed it to Teasley. Parsontestified that later in the day Teasley said that Scribner had told him of Parson'sparticipation in the union campaign.William B. Haire testified that on May 5 Teasley asked him if he had been re-quested to sign a union petition and remarked that a couple of men were trying toget a union started.On the following day, Luce asked Haire the same questionDarrellWhite testified that on May 4 or 5 Teasley asked if he had signed up foithe union yet and went on to say that if the men organized a union the Respondentwould close the mill.Lewis Mayfield testified that on May 6 or 7, Teasley askedhim on one occasionif he had signed"a slip or a list," and on another, if he had signed"a list about aunion."On the second occasion Teasley said that if the Union was successful theRespondent would close the mill.Martin also testified that Luce on one of thesedays asked if Martin had signed a slip or a list.ScottHamilton testified that on May 6 Teasley said, in the presence of otheremployees in the cook shack, that the Respondent would close the mill if the menjoined a union.Teasley denied that he, on any occasion,threatened that the mill would be closedif the men joined a union. I am convinced that Hamilton is mistaken in his testi-mony that such a statement was made by Teasley in the cook shack in the presenceof other employees.Other aspects of Hamilton's testimony lead me to concludethat the cook shack conversation took place on an earlier date before any real movehad been made to interest the employees in a union.I do not find,however, that thetestimony of Hamilton on this point is in any sense fabricated.In the late afternoon of May 7 the following notice was posted in the mill:To the Employees of Englewood Lumber Company:MAY 7, 1959.For several months we have been considering the possibility of contractingour green chain.We have now acquired the men capable of contracting thechain and will do so starting on Monday,May 11, 1959.The men affected by this change will be laid off Friday 5:30 p.m. May 8, 1959.As proper openings occur the men that are being laid off will be rehired ifthey so desire.The following named men will be affected by this change.Ben CampbellBen ScribnerJoe BentleyRichard Kernohan(S)Russell LuceRUSSELL LUCE,Mill Supt.The following morning Ben Campbell asked Teasley why he was not given anopportunity to work the green chain under a contract arrangement.Teasley, accord-ing to Campbell, answered merely that he had offered it to all of the other men.Campbell then asked if he could quit at noon so that he might attempt to find anotherjob which he believed to be available. Permission was granted an4 Campbell waspaid off at noon.Latein the afternoon Kernohan was offered and accepted anotherjob inside the mill.Scribner and Bentley finished the day and left the mill.That evening Bentley andScribner spoke to Leonard Cahill, a business representative of the Union,to com-plain of their discharges.The next day learning that Rubyn was probably a repre-sentative of the Respondent, Cahill phoned him and warned that if Scribner andBentley were not rehired the mill would be picketed.Cahill added, he testified, thatthe picket line would also be an attempt to force recognition.Raymond K. Nelson,a representative of the parent organization of which theUnion is an affiliate,testified that he spoke with Rubyn on Saturday,May 9,saying ENGLEWOOD LUMBERCOMPANY407that the Union represented a majority of Respondent's employees and complainingof the discharges.On Sunday,May 10,Scnbner, Bentley, and some other employeesobtained some picket signs.The next morning a picket line was formed before themill entrance.Claude Heinig, secretary of the Redwood District Council, which assists the Unionin bargaining,accompanied by Nelson,went to the mill and met with Herndon andRubyn.Heinig testified that he told Rubyn that he represented Respondent's em-ployees and would like to get the dispute settled and the men back towork.Thediscussion at first centered about the discharges.Herndon said that Scribner andBentley had been offered an opportunity to work the green chain on a piece-ratebasis and had refused it.Teasley and Luce both supported Herndon on this point.Bentley and Scribner were called into the meeting and Scribner speaking for thetwo of them denied that such an offer was made. In his testimony,Scribner saidthat he had inquired of Teasley and Luce on more than one occasion to learn if Re-spondent was interested in making a contract arrangement for the green chain andhad consistently been told that such a change was not planned.On some date inApril,according to Scribner'sundenied and credited testimony, he suggested toLuce that the green chain work seemed to be too heavy for Campbell and that aneasier assignment should be found for him.On this occasion or a later one Lucesaid that if four men would handle the green chain he would give them a raise of25 cents an hour. Scribner spoke to Bentley, Davis, and Kernohan and the fourof the decided, he testified, that the offer was insufficient.Late in the month, stillaccording to Scribner, Luce told him that Oscar Nelson would replace Campbell.Of the 38 employees in the mill, 16 crossed the picket line on May 11 and 12.About the same number or perhaps a few less appeared on one or both of those dayson the picket line.On the morning of May 12,shortly before 8 a.m., Luce told thepickets that those who did not report for work when the whistle blew would be dis-charged,or as Luce recalled it, would be considered as having quit. Sometimeduring the morning of May 12, those on the picket line or standing at the entrancewere given checks for all earnings to date.The complaint alleges that the strikerswere thus discharged.Representatives of the Union met with representatives of the Respondent at themill office on May 11, 12, and 14. The union spokesmen represented to the Respond-ent that about 80 percent of the employees had signed designation cards and suggestedthat these cards be checked against Respondent's payroll to demonstrate the majoritystatus of the Union.The Respondent rejected this proposal and Herndon assertedhis disbelief that the employees would select the Union in a secret election.Atall times Herndon adhered to his position thatScribnerand Bentley were laid offsolely by reason of the change in method of compensation for green chain employeescoupled with their disinterest in working under the new arrangement.On May 14,Herndon said that he would agree to an immediate election to be conducted byagents of the National Labor Relations Board and put all of the strikers other thanScribner and Bentley back to work.The union representatives indicated that thisarrangement would be satisfactory to them but that they first must consult withthe men on the picket line.After a consultation,Heinig told Herndon that the menwould not come back to work and abandon the strike unless Respondent signed abargaining contract with the Union in the form widely used in the industry oragreed to negotiate toward that result.The strike and picketing continued withsomeof the strikers abandoning the strikeand returning to work while the jobs of others were filled by replacements.In lateMay, Junior Parson asked Herndon if he might return to work; Herndon answeredthat he could not rehire him because of the pendency of unfair labor practices.OnJune3,Lucetold Scribner that a job was available for him if he would come towork.Scribner asked if Bentley too was to be rehired and was told that only onevacancy existed.Scribner said that he would not go through the picket line.Onthe same date the same offer was made to Bentley who gave the same reply. OnJune 5, Nelson offered to return all the strikers to work if the Respondent wouldsign a contract.The offer was refused.Again in late July in behalf of the Union,Nelson offered to remove the picket line if all strikers were unconditionally returnedto work and if the Respondent would sign the bargaining agreement then existingbetween other members of NCLOA and the Union. By letter in early August,Herndon refused to do so saying again that he did not believe the Union to be themajority representative of the employees.On August 18, the Union withdrew thepicket line and abandoned the strike.By a letter to the Respondent dated August19, Bentley and Clifford Anderson unconditionally requested reinstatement to theirjobs.They received no reply. 408,DECISIONS OF NATIONAL LABOR RELATIONS BOARDBefore the strike began and at the time when recognition was first demanded, theUnion had received valid bargaining authorization cards from 27 of the 38 employeesand thus could demonstrate in that fashion that a majority of the employees desiredit to represent them.'The strike, beginning on May 11, was not at its inception, Iam convinced, designed to bring about recognition although there is evidence inthe testimony of Cahill and Nelson that an assertion of majority status had been madeto Rubyn before the strike started. I think it clear enough that the Respondent,before the meetings on May 11, had not been given any sort of opportunity to evalu-ate the substantiality of the Union's claim.The strike was triggered by the dis-charges of Bentley and Scribner, two of those most active in promoting the unioncampaign.Of course during the week of May 11, the Respondent was formallyadvised that the Union claimed the right to represent the employees and that it waswilling to substantiate its claim by means of a card check. I think it to be settledlaw that an employer faced with such a demand is not required to accede to itif he entertains a bona fide doubt that the employees have freely chosen their repre-sentative,Whether such a doubt existed in the mind of Herndon during that week,is a question which under the somewhat peculiar circumstances of this case, neednot be reached.Basic to a finding that bargaining authorizations are what theypurport to be is that the signers were wittingly and designedly selecting a bargainingrepresentative.I find substantial evidence in this record to indicate that the cardswere not reliable manifestations of employee sentiment. I do not doubt thatBentley, Scribner, Parson, and many others were wholly aware that by signing thecards they were authorizing the Union to act for them and that this was theirdesire.But as to some of the signers I think this conclusion is not justified.Thecampaign itself was not pursued by telling prospective signers that they were choosinga bargaining representative but rather that the cards were necessary in order thatthe Board might conductan electionby secret ballot in which every employee wouldhave opportunity to express his preference.The speculation is appealing that anindividualwho was content without representation would not sign a card whichwould give others an opportunity by means of a ballot or otherwise to impose arepresentative upon him.Thus it may be argued that even though the cards weresigned in many instances in the belief that they would be used only to facilitate anelection, nonetheless the signers must have been of a mind to designatea union.Otherwise, the argument would run, a disinterested person or one hostile to suchrepresentation would not sign at all.But the validity of the conclusion stemmingfrom this premise is, I think, weakened by the testimony of Bentley in connectionwith the cards of James Sowell and Bobby Davidson. Bentley testified that whenhe approached the two of them, Davidson said that he was opposed to unions. Bothof them signed the cards but only after it was explained that an election would beheld in which a vote could be cast against the Union as well as for it. I think that itcannot fairly be said that the cards of Davidson and of Sowell were calculableevidence that they desired the Union as a representative.Considering the characterof the campaign, it is at least possible that other signers were brought to the pointof signature by the belief that an election would result prior to which opportunityfor mature reflection upon the question of choice would exist.About 10 employeestestified at the hearing that such was their intent. I am mindful that such testimonygiven after an unsuccessful strike and against a background of unfair labor practicesshould be viewed with a measure of skepticism.The involvement with the Uniondid not bring a happy result and it is understandable that some of the signers wouldfeel a compulsion to explain their act as deriving from motives which their employermight not find objectionable.But we come back to the fact that this testimony isconsistent with that of those who secured the signatures.A consideration of thenumber who supported the strike and those who did not is not helpful on this point.The strike did not result from a refusal of recognition; 10 of the signers reportedfor work through the picket line on May 11; and there is no reliable indication thatthose who picketed or merely remained away from work did so because they feltthat the Respondent should bargain with the Union.A consideration of all thesecircumstances leads me to the conclusion that the General Counsel has not estab-lished by a preponderance of the evidence that the Union was at any time materialthe bargaining representative of Respondent's employees.Turning now to other aspects of the case, there is nothing in the record to suggestthat Scribner and Bentley were anything but satisfactory workers on the green chain.Both had been employed by the Respondent for a longer time than Kernohan andit is contended that even if the discharges were economically motivated the Respond-IThe Union filed a petition for a Board-conducted election on May 6.Herndon becameaware of this in the afternoon of May 8. ENGLEWOOD LUMBER COMPANY409ent would naturally have kept either Scribner or Bentley in the job provided forKernohan.Luce testified that he understood it to be true that Scribner did not wantto work inside the null and that Bentley was probably too slow for the job available.The General Counsel asserts that Scribner and Bentley were discriminatorily dis-charged and points to the testimony of Scribner wherein Teasley was told thatKernohan was not a union supporter.Decision need not turn on this point but thelikelihood that the General Counsel is correct in his theory is, I think, borne out byother circumstances. I credit the testimony of Scribner and Bentley that they werenot offered opportunity to contract the green chain and that on every occasion wheninquiry was directed to Luce or Teasley concerning the possibility of such a changethey were told nothing of the sort would be done.This is not to say that theRespondent may not have at some time during the several months preceding thedischarges given some thought to using the contract arrangement; I am not inclinedto disbelieve the testimony of Herndon in this particular. It is my analysis of theevidence that based upon the recommendation of Scribner, Luce intended, whenopportunity arose, to replace Campbell and that when Oscar Nelson was hired aboutApril 28, he told Scribner that Nelson would take Campbell's job. I do not creditthe testimony of Herndon, Martin, and Luce that Oscar Nelson was hired with theunderstanding that he would be given the green chain contract.Elmer Davis, oneof the green chain crew who retained his job when the change was made effective,testified that about April 23 or 24, Luce asked him if he was interested in con-tracting the green chain and Davis answered that he was.Davis was not laid offand did not work during the first week of the strike. On his return to the mill, May18, he was given other employment and did not work on the green chain on anyregular basis until about September. In a statement given to an agent of the GeneralCounsel at some time before the hearing, Davis said that he had never been offeredemployment on the green chain on a contract basis.He explained in his testimonythat the statement was taken from him in circumstances which impelled him notto speak truthfully or accurately.As Davis was not discharged or laid off on May 8when the piece-rate plan was announced, it seems likely that he was on some dayprior to that date told that he would be continued on his job. I am sure, however,that he is mistaken in his recollection that any such inquiry was made of him asearly as April 23.All of the testimony by witnesses for the Respondent is to theeffect that no firm plan to make the change took shape prior to the hiring of OscarNelson on April 28.The evidence convinces me that on May 4 Herndon and Martin became aware thata union was attempting to organize the employees. I credit the testimony of wit-nesses for the General Counsel that on May 5 or thereafter they were questioned byLuce and Teasley concerning the existence of some sort of petition looking towardthe formation of a union.To the extent that Teasley and Luce denied such conduct,their testimony is not credited. In the belief that union organization was imminent,Rubyn was hurriedly called to the scene and the announcement of a wage increaseand employer-paid health and accident insurance was made. I think that Herndontestified truthfully that he had made arrangements prior to May I to assume thecost of the insurance policy, thus I do not find that this benefit was conferred inorder to dissuade the employees from joining the Union. I do find that the announce-ment of the change along with that of a wage increase had such a purpose. Consid-eration of the notice which appeared in the mill on May 4 or 5 substantiates thisconclusion.The Respondent used language in respect to possible further benefitsmuch as if to say, "We know of your dissatisfaction but we are trying to take stepsto alleviate itGive us a chance to show you what we can do. Here is a down-payment on benefits which may be expanded in the future." Surely employees hadasked for wage increases in the past without exciting such a response, but now aunion was involved.I find that Scribner and Parson testified truthfully that Teasley identified themand Bentley as leaders in the union campaign. Both Bentley and Scribner weresatisfactory employees and except for their identification with the Union theRespondent would have offered them an opportunity to contract the green chainhad the change been made for economic reasons. Believing correctly that Parson,Scribner, and Bentley were the focal point of union organization and casting aboutfor a plan to combat this development, the decision to contract the green chaineventuated.I find that no immediate purpose to contract this work existed in themind of Herndon until he learned of the union activity among the employeesThechange to a piece-rate basis seemed to provide opportunity to get rid of Scribnerand Bentley and thus perhaps to bring union organization to a halt without adver-tising the commision of an unfair labor practice.Parson, as head sawyer, was toovaluable a man to be sacrificed to this purpose.Campbell probably was facing 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDreplacementby Oscar Nelson in any event and Kemohan was not believed to be anactiveunionsupporter.There is no reason to believe, and I do not, that anyamongRespondent's supervisors or officials regarded Campbell as a union supporter-Although it is clear enough that he was discharged, I think that the evidence doesnot support the allegation in the complaint that his discharge was discriminatory.I find that Bentley and Scribner were discharged on May 8, 1959, in order to dis-courage membershipin andactivity in behalf of the Union and that by these dis-charges the Respondent violated Section 8(a)(3) of the Act.Whether Luce told the strikers on May 12 that they were discharged or as be putitwould be considered as having quit unless they returned to work is a matter ofno consequence.They were engaged in a lawful strike and their employment couldnot be lawfully terminated nor could the Respondent treat them as having quitbecause of their strike action.The strike from its inception, I find, was caused bythe Respondent's unfair labor practices attending the discharges of Bentley andScribner.Thus when Parson offered in late May unconditionally to return to workthe Respondent was under a duty to permit him to do so, discharging, if necessary,any replacement that may have been hired.On June 3, when first Scribner and thenBentley were offered the only job then vacant, their refusal did not cure the originalunfair labor practice committed when they were discharged.Each had a right todo as he chose to do, that is, to remain in the position of a striker until both wereunconditionally reinstated.I am not persuaded that Luce actually intended on May 12 to bring to an end theemployment of those strikers who did not return to work. Just 2 days later theRespondent offered to reinstate all strikers and to proceed to a bargaining election.I think that Luce's statement on May 12 must be regarded as a pressure tacticdesigned to persuade the men to come back to work and that there was no intentionat that time to end their employment.When on June 5 the Union offered to end the strike if the Respondent would signa contract, the offer was refused.Both Bentley and Scribner picketed after thatdate and it seems unlikely that they did so solely to vindicate the asserted representa-tive status of the Union.They had been discriminatorily discharged and they werestillprotesting the treatment they had received.The strike still was designed toremedy an unfair labor practice.On August 18 the strike was formally abandoned without request that strikersbe returned to work.However, on the next day Bentley and Anderson asked to bereinstated.This was so closely allied in point of time with the ending of the strikeas to require the Respondent to accept the offer.I find that the Respondent discriminated in regard to the hire and tenure of em-ployment of Junior Parson in late May 1959. when he asked to be reemployed be-cause of his engagement in a protected strike and that the Respondent thereby dis-criminated unlawfully against Parson in violation of Section 8(a)(3) of the Act.I find valid offers of reinstatement to Bentley and Scribner on June 3, 1959. whichthey refused because they desired to continue the strike at least until both werereinstated.The remedy section of this report will recommend that backpay forScribner and Bentley be tolled on June 3.Upon receipt of the unconditional application for reinstatement by Bentley andAnderson shortly after August 19, the Respondent was under a duty to provideemployment for them, discharging, if necessary, anyone hired as a replacement.By its failure to take this action the Respondent discriminated in regard to the hireand tenure of employment of Bentley and Anderson in violation of Section 8(a) (3)of the Act.I credit the testimony of Lewis Mayfield and Darrell White that Teasley threatenedthat the mill would close in the event the employees joined the Union.Although Ihave little doubt that such a dismaying prediction was made also to Scott Hamilton,as he testified, I rest no finding on his testimony to that effect because of his prob-able confusion as to when it was said and where. Teasley's denials are not credited.I also credit the testimony of witnesses for the General Counsel as to the ques-tioning during the week of May 4 by Teasley and Luce. I do not credit the explana-tions of Luce and Teasley that their concern was only with the possible existenceof a petition for a wageincrease.Questioning employees whether they know any-thing about union activity isnot, standingalone, always a manifestationof unionhostility or violative of the Act.But here the purpose was plain.The Respondentknowing that the union movement was afoot was trying to learn its extent and theidentity of those responsiblefor its genesisin order to fashion effective,and as itdevelopedillegal,methods to checkits spread. ENGLEWOOD LUMBER COMPANY411By announcing a wage increase and insurance benefits,by thequestioning of em-ployees about the Union,by telling strikers on May 12 that they were dischargedor thattheywould be considered as having quit,by refusing the unconditional offersof Parson,Bentley, and Anderson to return to work,and by the discharges of Bentleyand Scribner,the Respondent has interfered with, restrained,and coerced its em-ployees in the exercise of rights guaranteed in Section 7 of the Act and has therebyviolated Section 8 (a) (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with its business operations described in section I, above, have a close,intimate,and substantial relation to trade, traffic,and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has committed certain unfair labor practices,itwill be recommended that it cease and desist therefrom and take affirmative actiondesigned to effectuate the policies of the Act.Having found that the Respondent discriminatorily discharged Benjamin Scribnerand Joe Bentley on May 8, 1959; that the Respondent rejected the unconditionaloffer of Junior Parson,an unfair labor practice striker, to return to work in late May1959; and that the unconditional offers of Joe Bentley and Clifford Anderson, bothunfair labor practice strikers, to return to work made on August 19, 1959, it willbe recommended that the Respondent make each of them whole for any loss ofearnings occasioned by the discharges and the failures to reinstate.In the case ofJoe Bentley and Benjamin Scribner,the period for which reimbursement must bemade is May 8 to June 3, 1959. On the latter date, each rejected unconditionaloffers of reemployment and from that date on became unfair labor practice strikers.Joe Bentleyand CliffordAnderson are to be made whole for any loss suffered sinceAugust 19,1959, because of Respondent's failure to accept their unconditional offerto return to work.The period for backpay in the case of Junior Parson is to beginon that date in late May when he unconditionally offered to return to work and torun until he is offered unconditional reinstatement to his former or substantiallyequivalent position.Neither Scribner nor any of the other strikers have uncon-ditionally offered to return to work.Because the strike was an unfair labor practicestrike, the Respondent was under a duty imposed by the Act to reinstate any strikerupon unconditional application.The strike was abandoned on August 18, 1959, andat the close of the hearing more than a month later only Junior Parson,Joe Bentley,and Clifford Anderson had requested reemployment.I believe that sufficient timeelapsed between the end of the strike and the close of the hearing for any strikertomake his offer to return to work had he desired to do so. The obligation of theRespondent to accept such offers does not have perpetual life and no recommenda-tion will be made in connection with any application by a striker to return to workfollowing September 29, 1959.Having found that the Respondent has interfered with,restrained,and coerced itsemployees in the exercise of rights guaranteed in Section 7 of the Act, by interroga-tions, by threats to close the mill, and by announcement of benefits,itwill be recom-mended that the Respondent cease and desist from such conduct.Upon the basis of the foregoing findings of fact,and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.TheRespondent is engaged in commerce within the meaning of Section 2(6)and (7)of the Act.2.TheUnion is a labor organization within the meaning of Section 2(5) ofthe Act.3.By discriminating in regard to the hire and tenure of employment of BenjaminScribner,Joe Bentley,Junior Parson,and Clifford Anderson, the Respondent hasdiscouraged membership in and activity in behalf of the Union and has thereby en-gaged in unfair labor practices in violation of Section 8(a) (3) of the Act.4.Bysuch discrimination,by announcing benefits, by threatening to close the mill,and by telling the strikers that they would lose employment if they failed to abandonthe strike, the Respondent has interfered with, restrained,and coerced its employeesin the exercise of rights guaranteed by Section 7 of the Act and has thereby engagedin unfair labor practices in violation of Section 8 (a)( I) of the Act. 412DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.6.The Respondent has not unlawfully refused to bargain in violation of Section8(a) (5) of the Act.[Recommendations omitted from publication.]Industrial Union of Marine and Shipbuilding Workers of America,AFL-CIOand its Locals No.5 and 90andAmerican Federationof Technical Engineers,AFL-CIO and its Local No. 151andBethlehem Steel Company.Cases Nos. 1-CB-635 and 1-CB-636.February 17, 1961DECISION AND ORDEROn August 23, 1960, Trial Examiner Louis Libbin issued his Inter-mediate Report in the above-entitled consolidated proceeding, findingthat the Respondents had engaged in certain unfair labor practicesand recommending that they cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the Respondent Industrial Un-ion of Marine and Shipbuilding Workers of America, AFL-CIO,filed exceptions to the Intermediate Report and a supporting brief.The other Respondents filed neither exceptions nor briefs herein.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersFanning and Kimball].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommendationsof the TrialExaminer.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, Industrial Unionof Marine and Shipbuilding Workers of America, AFL-CIO and itsLocals No. 5 and 90, and American Federation of Technical Engi-neers, AFL-CIO and its Local No. 151, their officers, representatives,agents, successors, and assigns, shall:1.Cease and desist from restraining and coercing the employeesof Bethlehem Steel Company at its Quincy, Massachusetts, yard, in130 NLRB No. 39.